Citation Nr: 1522408	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-32 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969, which included service in the Republic of Vietnam.  In August 2012, during the pendency of his appeal, the Veteran died.  Per her request, the appellant, his surviving spouse, has been substituted as the claimant.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014, the appellant testified at a Board hearing conducted by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served in the Republic of Vietnam and was diagnosed with diabetes mellitus, type II, in 2010.  The Veteran, during his lifetime, and the appellant, presently, assert that service connection for diabetes mellitus should be granted as presumptively related to the Veteran's presumed exposure to Agent Orange during his Vietnam service, pursuant to the provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  The regulatory provisions awarding service connection for diabetes mellitus, type II, to all who served on the landmass of Vietnam during the Vietnam Era essentially provide that service connection is to be awarded for all such veterans who develop diabetes mellitus, type II, after service, unless there is affirmative evidence reflecting an intercurrent cause, other than the presumed cause, herbicide exposure.  38 C.F.R. § 3.307(d).

The RO denied service connection for diabetes mellitus, type II, based on a December 2011 VA opinion stating that the Veteran's diabetes mellitus was a result of an intercurrent cause, namely the post-operative steroidal treatment prescribed in September 2010 after the Veteran's surgical resection of a brain tumor that resulted from his metastasized renal cancer.  The appellant asserts that the Veteran's diabetes mellitus preexisted this steroidal treatment, as reflected by elevated blood glucose readings dating back to 2002, but remained undiagnosed until his post-operative steroidal treatment triggered a diabetic coma in 2010.  The appellant's representative argues, and the Board concurs, that this 2011 VA medical opinion is insufficient to decide the claim, as it was not predicated on a complete review of the Veteran's claims file nor did it consider relevant evidence of record, including elevated blood sugar readings predating the diabetes mellitus diagnosis.  Thus, a new medical opinion must be obtained.

Moreover, while the majority of the Veteran's VA treatment records, which are relevant to determining the onset and cause of his diabetes mellitus, have been virtually associated with his claims file, records from October 2004 to November 2005 are not of record and must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the Oklahoma City VA Medical Center from October 2004 to November 2005.

2.  Then, provide the Veteran's claims file, to include all electronic files, to an appropriate medical professional to determine:

(a) Whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, preexisted his September 2010 diagnosis, when considering the elevated blood glucose readings dating back to 2002; and

(b) Whether there is affirmative evidence, when using sound medical reasoning and considering all evidence of record, that the Veteran's diabetes mellitus was not related to his presumed in-service exposure to herbicides, but rather to an intercurrent cause, such as: (a) his renal cancer, which metastasized to his pancreas, or (b) his post-operative steroidal treatment prescribed in September 2010 after his surgical resection of a brain tumor that resulted from his metastasized renal cancer. 

A complete rationale must be provided for all opinions expressed.

3.  Then, readjudicate the service connection claim for diabetes mellitus, type II.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


